PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

















BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/464,942
Filing Date: March 21, 2017
Appellant(s): Peter A LUGLI et al.



__________________
Kirk M. Nuzum
For Appellant


EXAMINER’S ANSWER



January 25, 2021. 


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
				 
(2) Response to Argument
With regard to the rejections under 35 U.S.C. 101, Appellant argues in substance that the claims are not directed to an abstract idea, the claims integrate the recited judicial exception into a practical application of that exception and the claimed invention amounts to significantly more than the judicial exception.  Appellant states that “As a result of the instant claims, the processing system not only provides clear transaction visibility to all parties involved, but it provides a uniform settlement system, which can reduce the amount of processing, the amount of communication, resources and process power expanded by settlement systems and financial instructions and, thus, can provide for more efficient settlement of electronic payment transactions. See, 
Appellant submits that “independent claim I satisfies at least Prong Two of the Step 2A analysis because the additional elements of the claim integrate the alleged abstract idea into a practical application and applies the alleged judicial exception in a meaningful way. The claims recite a particular way of achieving an objective and not generic functional result recitations”, (Appeal Brief, Page 11, ¶ 3 to Page 12, ¶ 1).  
Appellant further argues that “the claims specifically recite how physical steps are executed by components of a processing system in order generate different data messages (with different data elements) and to store data elements with respective links to gain access to documents or ledgers at external application programs or B2B platforms (1) so that all parties involved in the transaction is enabled clear visibility, and (2) to reduce the amount of processing, communications, resources and processing power expended by settlement systems and financial institutions to provide for more efficient settlement of electronic payment transactions. Further these specific messages (with different data elements) are displayed on a graphical user interface (GUI)”, (Appeal Brief, Page 12, ¶ 4 to Page 13, ¶ 1).
Appellant further argues that “it is clear that the elements of Applicant's independent claim 1, when considered at least in combination, recite an inventive concept that is clearly "significantly more" than any alleged abstract idea”, (Appeal Brief, Page 13, ¶ 2).

In response;

The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework.

Further, in response:
With regard to the Appellant’s argument that “The claims do not recite an abstract idea under Prong One”, the Examiner notes that Appellant’s Specification ¶¶ [0002] and [0007] recite, “The present disclosure provides a description of systems and methods for the recording, processing, and displaying of point to point transactions”.  
  The Examiner points to the STEP 2A analysis which identifies the managing payment transaction as a method of organizing human activity and a fundamental economic process used in the electronic payment transactions between bank accounts and third parties.  As such, the Appellant’s argument is non-persuasive.

With regard to the Appellant’s argument that “Appellant's independent claims integrate the claimed process into a particular distributed database architecture”, the Examiner notes that Appellant’s Specification ¶ [023] recites, “The appraisal report is likely to include additional information that may not have been captured by conventional models, such as the one disclosed in the '965 patent, and hence, the exemplary model disclosed herein may provide a more accurate HV score”.  
  The Examiner points to the previous STEP 2A.1: and STEP 2A.2:  analysis and notes that ¶ [0058] provides Appellant’s admission that the disclosure is merely an application for message communications that adhere to commonly used in the banking industry for such transmissions.  Appellant’s Specification ¶ [0058] recites “the communications between the entities of the system illustrated in FIG. 1 and discussed herein may be formatted pursuant to one or more standards. The standards may include, for example, standards issued by the International Organization of Standardization. For example, remittance requests may be formatted pursuant to the ISO 8583 standard, and funding requests may be formatted pursuant to the ISO 20022 standard”.  The claimed APIs are merely using the computer as a tool to accommodate the newly captured data with regard to third party transactions.  As such, the Appellant’s argument is non-persuasive.

With regard to the Appellant’s argument that “it is clear that the elements of Applicant's independent claim 1, when considered at least in combination, recite an inventive concept that is clearly "significantly more" than any alleged abstract idea”, the Examiner notes that Appellant’s arguments on this detail essentially recites “the claims specifically recite how physical steps are executed by components of a processing system in order generate different data messages (with different data elements) and to store data elements with respective links to gain access to documents or ledgers”, (see Appeal Brief, page 12, ¶ 4).   
how physical steps are executed by components of a processing system” in the claim limitations does not rise to meet the ‘significantly more’ standard if there is no basis for establishing that the claimed features are somehow substantially unconventional.  
Appellant’s admission in Specification ¶ [0058] that the current disclosure is merely a means to utilize ISO Standard message formatting to conduct P2P or B2B transactions and the argument that the claims meet the ‘significantly more’ standard is non-persuasive.


With regard to the rejections under 35 U.S.C. 102 and 103, Appellant argues in substance that the primary Prior Art reference U.S. PG Publication No. 20140188710 A1 from Basu et al., “does not disclose or suggest all of the claimed features.  Specifically the independent claims require storing links in the commerce database, "wherein the link provides access to a document or ledger," as discussed in at least paragraphs [0053] and [0054] of the specification as originally filed, the ledger or document can store various attributes with regards to the transaction and an API at the sender system and/or the recipient system may access the ledger to see any transaction details as well as links back to the original saved correspondence.”, (Appeal Brief, Page 14, ¶ 4 to Page 15, ¶ 1).
The above asserted defect by the Appellant in Basu, cascades to both of the 35 U.S.C. 103 rejections for Claims 3-4 and 17-8, when in combination with U.S. Patent 

In response:
With regard to the Appellant’s argument that “does not disclose or suggest all of the claimed features.  Specifically the independent claims require storing links in the commerce database”, the Examiner notes that Basu in fact does meet the claimed recitation for “linking the messages (documents)” as indicated in the Final Office action dated 21 June 2020.
To provide these features in more detail, see at least Basu, Fig, Item 266 “linking module” and Fig. 5, Items 502, 504 and 506, which indicates an exemplary form of linking messages for a split transaction.
Further, Basu, ¶ [0060] recites, “Linking module 266 is configured to link the split clearing request messages generated by the clearing request module 262 to the original clearing request message”, ¶ [0061] recites, “For example, by linking and tracking the various messages together, the analysis module 268 may keep track of which message responses were received within an adequate period of time and which third-parties involved in the transaction settle their respective transaction amounts appropriately”, ¶ [0076] recites, “The derived transaction IDs make it possible to link the different clearance messages to the original transaction, since multiple parties need to pay the merchant for a single transaction” and ¶ [0087] recites, “The derived transaction identifiers may allow for linking and tracking of the split clearing request messages ( e.g., second clearing request message 504 and third clearing request message 506) to the first clearing request message 502”.
The messages themselves represent the claimed “documents” which are linked by the referenced “linking module” in Basu, Fig. 2, Item 266 and therefore, the argument that the Basu reference is somehow inadequate is non-persuasive.  By this same analysis, the Appellants arguments regarding both 103 rejections are similarly non-persuasive.

For the above reasons, it is believed that the rejections should be sustained.



/PAUL R KLOBERG/
Examiner, Art Unit 3691

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691        

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.